P R E S S R E L E A S E RELEASE DATE: CONTACT: October 19, 2009 CHARLES P. EVANOSKI GROUP SENIOR VICE PRESIDENT CHIEF FINANCIAL OFFICER (724) 758-5584 FOR IMMEDIATE RELEASE ESB FINANCIAL CORPORATION REPORTS THIRD QUARTER 2009 EARNINGS Ellwood City, Pennsylvania, October 19, 2009 – ESB Financial Corporation (Nasdaq: ESBF), the parent company of ESB Bank, today announced earnings for the quarter ended September 30, 2009 of $0.29 per diluted share on net income of $3.5 million compared to earnings of $0.26 per diluted share on net income of $3.1 million for the quarter ended September 30, 2008, an 11.5% increase in net income per diluted share. The Company’s annualized return on average assets and average equity were 0.71% and 8.72%, respectively, for the quarter ended September 30, 2009, compared to 0.65% and 10.13%, respectively, for the quarter ended September 30, 2008. For the nine month period ended September 30, 2009, the Company realized earnings of $0.80 per diluted share on net income of $9.7 million compared to earnings of $0.68 per diluted share on net income of $8.2 million for the same period in the prior year, a 17.6% increase in net income per diluted share.The Company’s annualized return on average assets and average equity were 0.65% and 8.45%, respectively, for the nine-month period ended September 30, 2009, compared to 0.57% and 8.44%, respectively, for the nine months ended September 30, 2008. Income for the nine months ended September 30, 2009 was negatively affected by the Federal Deposit Insurance Corporation’s (“FDIC”) decision to establish a special assessment of five basis points on all FDIC-insured financial institutions. The assessment was based on total assets minus Tier 1 capital, as of June 30, 2009.
